The petition satisfies the requirements of SCR 98(5).
                     Accordingly, we approve attorney Christine M. Schwamberger's
                     resignation. SCR 98(5)(a)(2). The petition is hereby granted.
                                 It is so ORDERED.



                                                                    , C.J.
                                             Hardesty


                      gpm5„,04.40z.,....twor , 1.
                     Parramirre                                Douglas
                                                                             j
                             kitikn                                 )01,ti              , J.
                                                               Saitta


                                                                                         J.
                                                               Pickering




                     cc: Christine M. Schwamberger
                          C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                          Kimberly K. Farmer, Executive Director, State Bar of Nevada
                          Perry Thompson, Admissions Officer, U.S. Supreme Court




SUPREME COURT
       OF
    NEVADA
                                                           2
0) 1947A    )1FATP